Citation Nr: 0336739	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-06 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a hematoma secondary to an epidural injection.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
transient ischemic attacks secondary to an epidural 
injection.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Waco RO, which denied compensation 
under 38 U.S.C.A. § 1151 for residuals of a hematoma claimed 
as secondary to an epidural injection and for transient 
ischemic attacks claimed secondary to an epidural injection.  
The RO also denied service connection for postoperative 
degenerative disc disease of the lumbar spine.  The veteran 
failed to perfect an appeal with respect to that issue, and 
it is not before the Board.  38 C.F.R. §§ 20.200, 20.201, 
20.302 (2003).

In October 2002, the veteran testified at a local hearing at 
the RO.

This appeal is REMANDED to the Regional Office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

Although the veteran has indicated that he had no more 
evidence to submit in furtherance of his claims, further 
action must be taken before the Board adjudicates the issues 
on appeal.  

The Board requires a medical opinion regarding the validity 
of the veteran's contentions concerning alleged negligent VA 
medical treatment in October 1998.  Furthermore, although the 
veteran was notified of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West 2002)], he was not 
advised of his and VA's respective responsibilities as to 
obtaining and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied.  In addition to the 
foregoing, the RO must inform the veteran 
of the types of evidence necessary to 
establish his claims, as well as which 
evidence VA will obtain, which evidence 
he must provide, and which evidence VA 
will assist him in securing.

2.  The RO should schedule a VA 
examination.  The examiner is asked to 
review the claims file and examine the 
veteran.  Thereafter, the examiner is 
asked to comment upon whether residuals 
of a hematoma, if any, and ischemic 
attacks, if any, occurred as secondary to 
an epidural injection at a VA facility in 
October 1998.  If so, the examiner must 
state whether the foregoing resulted from 
negligent VA medical treatment.  A 
rationale for all conclusions should be 
provided.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




